[Cite as State v. Dudas, 2014-Ohio-4292.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                        LAKE COUNTY, OHIO


STATE OF OHIO,                                   :      OPINION

                 Plaintiff-Appellee,             :
                                                        CASE NOS. 2013-L-048
        - vs -                                   :            and 2013-L-049

RONALD DUDAS,                                    :

                 Defendant-Appellant.            :


Civil Appeals from the Lake County Court of Common Pleas, Case Nos. 06 CR 000560
and 06 CR 000700.

Judgment: Affirmed.


Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Daniel J. Kasaris,
Assistant Prosecuting Attorney, Justice Center, 1200 Ontario Street, Cleveland, OH
44113 (For Plaintiff-Appellee).

Michael A. Partlow, 112 South Water Street, Suite C, Kent, OH 44240 (For Defendant-
Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Ronald Dudas, appeals the judgment of the Lake County Court

of Common Pleas denying his motion to withdraw his guilty plea/petition for post-

conviction relief. Appellant was convicted, following his guilty plea, of intimidation of

and retaliation against a Cuyahoga County Common Pleas Court Judge, intimidation of

a North Olmsted police officer, and engaging in a pattern of corrupt activity involving the

theft of money and real estate from numerous victims. This is appellant’s fifth post-
sentence motion to withdraw his guilty plea and his second petition for post-conviction

relief. Further, this is the fifteenth appeal appellant has filed following the denial by the

trial court of motions collaterally attacking his conviction. At issue is whether appellant’s

present motion to withdraw/petition for post-conviction relief is barred by res judicata.

For the reasons that follow, we affirm.

       {¶2}   The following established facts are derived from this court’s opinions in

appellant’s previous appeals. On October 19, 2005, Cuyahoga County Common Pleas

Judge David T. Matia sentenced appellant on an unrelated case to 17 months in prison

on his guilty plea to felony theft and for a probation violation.

       {¶3}   Immediately after appellant was taken by sheriff's deputies to the

Cuyahoga County Jail, he started making collect telephone calls to his girlfriend Jennifer

Bost discussing his sentencing. On October 19, 2005, he told her he was “gonna visit

[North Olmsted Police Detective Simon Cesareo] when “I’m out of here.” He said, “I

want [Detective Cesareo] sodomized.” This detective had investigated many of the fraud

cases over the past ten years that had resulted in convictions against appellant.

       {¶4}   On October 21, 2005, appellant called Ms. Bost again. While discussing

his sentence with her, he said he “was gonna take that gun from the deputy and shoot

the fucker [Judge Matia] in the head.”

       {¶5}   Between October 19, 2005 and October 21, 2005, appellant also

discussed his sentencing with some of his fellow inmates. He told inmate Daniel

Whitehead that because Judge Matia gave him almost the maximum sentence, he took

it personally and wanted Judge Matia to be killed and wanted Detective Cesareo to be

hurt. He offered to pay Whitehead $10,000 to accomplish this, but Whitehead declined.




                                              2
      {¶6}   On October 22, 2005, appellant told his fellow inmate Robert Harmon he

hated Judge Matia and wanted him killed and wanted Detective Cesareo's legs broken.

Appellant told Harmon he would pay him $500 now, $5,000 when Harmon got out of jail,

and a final $5,000 when Harmon had done it. Harmon contacted Cleveland Police

Homicide Detective Hank Veverka and told him about appellant’s proposition. Harmon

agreed to wear a recording device. On October 25, 2005, appellant again discussed the

murder plot with Harmon, only this time the conversation was tape-recorded. Appellant

told Harmon how he would get the money; that he guaranteed Harmon he would be

paid; and that he wanted both jobs done, referring to Judge Matia and Detective

Cesareo.

      {¶7}   On or about November 20, 2005, appellant contacted Tom Platzer, one of

his theft victims, and convinced him to give $300 to Harmon, which appellant meant to

serve as the initial deposit for Harmon’s role in the murder plot. Platzer paid the money

to a detective posing as Harmon.

      {¶8}   On November 23, 2005, appellant called Ms. Bost and told her he had

gotten in trouble in the past with a note he had written and this time he had done “the

reverse.” He said he had gone to Harmon’s cell and found a prescription for his

medication. Appellant took the prescription and wrote a note on the back stating, “I,

Robert Harmon, hereby state that I falsely tried to set up Ronald Dudas to enhance

myself. I have told several lies to detectives about Ron Dudas. I sign this note because I

was wrong for what I did.” The note was dated November 23, 2005, and bore the

purported signature of Harmon. Appellant said this was his protection in the event

Harmon turned out to be an informant. Appellant mailed this note to Ms. Bost, and told




                                            3
her with this he had the upper hand. Detectives turned the note over to the Lake County

Crime Lab, which determined that appellant himself had written the note and that

Harmon’s signature on the note was a forgery.

      {¶9}   On April 18, 2006, appellant was indicted by the Cuyahoga County Grand

Jury and charged with 14 counts of intimidation, 15 counts of retaliation, two counts of

conspiracy to commit aggravated murder, attempted aggravated murder, and attempted

felonious assault on a police officer (“the murder conspiracy case”).

      {¶10} Meanwhile, between June 2000 and April 2002, appellant formed and

carried on an enterprise for the ostensible purpose of providing loans to individuals in

dire financial straits, but with the true purpose of stealing their funds and real estate.

Appellant employed various schemes to accomplish this objective. Many of appellant’s

victims were near foreclosure, and appellant took advantage of their plight by stealing

the last of their assets. Appellant recruited associates to act as straw borrowers and

purchasers, and created spurious mortgages and loan documents to obtain loans from

lenders. He then stole the proceeds from these loans.

      {¶11} Pursuant to this enterprise, appellant forged signatures on conveyance

instruments and mortgages and falsified loan applications in order to obtain loans. He

prepared and filed fraudulent mechanics’ liens against properties, and falsified

documents that allowed him to collect on them. He stole in excess of one million dollars

from multiple victims. The indictment listed 35 victims. He stole more than $100,000

apiece from 14 separate victims.

      {¶12} Appellant would often convince victims, many of whom were elderly, to

give him their money so he could “invest” it. He would then steal the funds. When




                                            4
these victims later wanted their money back, he would purport to transfer properties to

them in exchange, but he never recorded the deeds. On other occasions, as part of the

loan application process, appellant would have the victims quitclaim their properties to

him. He then sold the properties and kept the sales proceeds.

       {¶13} On September 26, 2006, appellant was indicted by the Cuyahoga County

Grand Jury in a 135-count indictment for engaging in a pattern of corrupt activity, 30

counts of tampering with records, 10 counts of securing writings by deception, six

counts of telecommunications fraud, 46 counts of forgery, 35 counts of theft by

deception, theft beyond the scope of the owner’s consent, and six counts of money

laundering (“the corrupt activity case”).

       {¶14} On the authority of the Ohio Supreme Court, former Administrative Judge

Nancy McDonnell of the Cuyahoga County Common Pleas Court assigned appellant’s

cases to Lake County Common Pleas Judge Eugene Lucci to be heard in Cuyahoga

County. After the assignment, appellant filed a motion for change of venue, arguing that

he could not receive a fair trial in Cuyahoga County due to pre-trial publicity. Judge

Lucci granted appellant’s motion on August 24, 2006, and transferred his cases to Lake

County.

       {¶15} The jury trial in the murder conspiracy case began on October 17, 2006.

The prosecutor gave his opening statement, and several key witnesses, including Judge

Matia and Detective Cesareo, testified. Then, after two days of trial, on October 19,

2006, appellant plead guilty in both cases, which were consolidated in the trial court. In

“the murder conspiracy case,” appellant pled guilty to four counts of intimidation of

Detective Cesareo and Judge Matia, and one count of retaliation against Judge Matia.




                                            5
In Case No. 06 CR 000700, “the corrupt activity case,” appellant pled guilty to engaging

in a pattern of corrupt activity, tampering with records, forgery, felony theft, uttering,

securing writings by deception, and telecommunications fraud.

       {¶16} The matter was set for sentencing on December 1, 2006 at 9:00 a.m.

Earlier that morning, although represented by counsel, appellant filed a pro se motion to

withdraw his guilty plea. When the trial court brought this motion to defense counsel's

attention, counsel stated, “we’re gonna withdraw that motion. I’m gonna withdraw it on

behalf of the Defendant. So we don’t have to have a hearing on it and be heard. We’ll

withdraw the motion to withdraw the plea.” When asked by the court if he agreed with

his attorney’s remarks, appellant said he did.

       {¶17} Judge Matia attended appellant’s sentencing hearing and spoke as a

victim. He advised the court that in sentencing appellant in the past, he had become

familiar with his extensive criminal record, and advised the court that appellant’s life

work has been to defraud and steal.

       {¶18} Judge Matia said appellant actually had funds delivered to the person he

believed would kill him; however, the funds were delivered to a detective and not, as

appellant intended, to a real hit man.

       {¶19} Judge Matia told the court that in 1995, appellant became angry with then-

Cuyahoga County Common Pleas Judge Timothy McGinty, the current Cuyahoga

County Prosecutor, due to remarks Judge McGinty made while sentencing appellant’s

then-girlfriend, Attorney Patricia Boychuk, on criminal charges she faced in his court.

Appellant tracked down the Judge to a health club where the Judge works out in

downtown Cleveland. Appellant joined the club so he could get near to the Judge.




                                            6
While Judge McGinty was using the bench press, appellant suddenly appeared over

him and grabbed the bar Judge McGinty was using, attempting to harass and intimidate

him.

       {¶20} Several of appellant’s other victims also spoke at the sentencing. They

described how they and their families had been destroyed financially and emotionally by

appellant. Their credit was ruined and many were forced into bankruptcy.

       {¶21} The prosecutor told the court that in the case of Cuyahoga County Bar

Association v. Boychuk, 79 Ohio St. 3d 93 (1997), the Supreme Court of Ohio

suspended Attorney Patricia Boychuk’s license to practice law. She had been

appellant’s girlfriend. The Board of Commissioners on Grievances and Discipline of the

Supreme Court found that she was a battered woman and that appellant had battered

her. The Board found that Boychuk was addicted to cocaine and that appellant had

supplied the drug to her.    Beginning in 1992, appellant took over her law practice

without her knowledge. Appellant falsely held himself out as an attorney and accepted

fees to perform legal work for Boychuk’s clients.

       {¶22} The prosecutor said that while appellant was on probation from Cuyahoga

County Common Pleas Judge Richard McMonagle for the unauthorized practice of law

and theft in 2001, he stole money or the homes of 21 separate victims.

       {¶23} During his sentencing, when given an opportunity to speak, appellant did

not deny the statements of any of his victims in either the murder conspiracy case or the

corrupt activity case. Instead, he told the court, “Whatever you tell me I have to do,

whether it’s 1 years [sic] or 100 years, Your Honor, I’m gonna do that. Because I owe it

to these people, I owe it to this community and I owe it most to my family.”




                                            7
      {¶24} The trial court noted appellant was convicted of theft in Lyndhurst in 1979.

In 1987, he was convicted of three counts of theft in the Willoughby Municipal Court. In

1992, appellant plead guilty to theft in the Lake County Common Pleas Court.

      {¶25} In 1995, appellant plead guilty in the Cuyahoga County Common Pleas

Court to multiple felony theft counts.    Appellant was sentenced by Judge Thomas

Patrick Curran to one year in prison. While appellant was in prison, he filed a pro se

motion for shock probation. Judge Curran denied the motion, and appellant decided to

seek revenge against the Judge. Appellant solicited fellow inmate Daniel Ott to break

Judge Curran’s hand and offered Ott $2,500 to do it. Ott contacted Detective Thomas

Doyle of the Eastlake Police Department and advised him of appellant’s efforts to injure

Judge Curran. Appellant was found guilty by a jury of intimidation against Judge Curran

and sentenced to two years in prison.

      {¶26} In 2001, appellant was convicted of the unauthorized practice of law in the

Cuyahoga County Common Pleas Court.

      {¶27} In 2004, appellant was convicted of a theft he committed in North

Olmsted. He was put on probation by Judge Matia. Appellant’s probation was later

terminated due to a new offense he committed in North Olmsted in 2005. Judge Matia

sentenced him to 17 months in prison for that offense and a probation violation. It was in

response to that sentence that appellant plotted to murder Judge Matia.

      {¶28} Following appellant’s sentencing hearing on December 1, 2006, in the

murder conspiracy case, the court sentenced appellant on each of four counts of

intimidation to five years in prison, each term to run concurrently to the others. The




                                            8
court also sentenced him to five years on the retaliation count, to be served

consecutively with the intimidation counts, for a total of ten years.

       {¶29} In the corrupt activity case, the court sentenced appellant to ten years for

engaging in a pattern of corrupt activity, five years for tampering with records, 18

months for forgery, one year for theft, 18 months for uttering, five years for securing

writings by deception, and 18 months for telecommunications fraud. The prison terms

imposed for forgery, theft, uttering, and telecommunications fraud were to be served

concurrently to each other and concurrently to the terms imposed for engaging in a

pattern of corrupt activity, tampering with records, and securing writings by deception.

The terms for engaging in a pattern of corrupt activity, tampering with records, and

securing writings by deception were to be served consecutively to each other, for a total

of 20 years in prison, and consecutively to the prison term in the murder conspiracy

case, for a grand total of 30 years in prison.

       {¶30} Appellant filed a direct appeal and this court affirmed his conviction in

State v. Dudas, 11th Dist. Lake Nos. 2006-L-267 and 2006-L-268, 2007-Ohio-6739,

discretionary appeal not allowed at 118 Ohio St. 3d 1409, 2008-Ohio-2340 (“Dudas I”).

       {¶31} Following appellant’s sentence, he filed multiple pro se motions and

appealed their denial by the trial court. In State v. Dudas, 11th Dist. Lake No. 2007-L-

074, 2007-Ohio-6731 (“Dudas II”), this court affirmed the trial court’s denial of

appellant’s motion to require the state to return his laptop computer and his personal

and business files.




                                              9
       {¶32} In State v. Dudas, 11th Dist. Lake Nos. 2007-L-140 and 2007-L-141,

2008-Ohio-3262 (“Dudas III”), this court affirmed the trial court’s dismissal of appellant’s

first petition for postconviction relief.

       {¶33} In State v. Dudas, 11th Dist. Lake No. 2007-L-169, 2008-Ohio-3261

(“Dudas IV”), this court affirmed the trial court’s denial of appellant’s motion to compel

two victims of his theft scheme to return his property.

       {¶34} In State v. Dudas, 11th Dist. Lake Nos. 2007-L-170 and 2007-L-171,

2008-Ohio-3260 (“Dudas V”), this court affirmed the trial court’s denial of appellant’s

Civ.R. 60 motion for relief from judgment.

       {¶35} In State v. Dudas, 11th Dist. Lake Nos. 2008-L-081 and 2008-L-082,

2008-Ohio-7043 (“Dudas VI”), this court affirmed the trial court’s denial of appellant’s

first motion to withdraw his guilty plea.

       {¶36} In State v. Dudas, 11th Dist. Lake Nos. 2007-L-189 and 2007-L-190,

2008-Ohio-6983 (“Dudas VII”), this court affirmed the trial court’s denial of appellant’s

petition to return all seized contraband from law enforcement officials.

       {¶37} In State v. Dudas, 11th Dist. Lake Nos. 2008-L-078 and 2008-L-079,

2009-Ohio-1003 (“Dudas VIII”), this court affirmed the trial court’s denial of appellant’s

request for production of documents pursuant to Civ.R. 34 and his “investigative

demand against state.”

       {¶38} In State v. Dudas, 11th Dist. Lake Nos. 2008-L-109 and 2008-L-110,

2009-Ohio-1001 (“Dudas IX”), this court affirmed the trial court’s denial of appellant’s

motion to quash the indictment.




                                             10
       {¶39} In State v. Dudas, 11th Dist. Lake Nos. 2009-L-072 and 2009-L-073,

2010-Ohio-3253 (“Dudas X”), this court affirmed the trial court’s denial of appellant’s

motion to void judgment and dismiss indictment.

       {¶40} In State v. Dudas, 11th Dist. Lake No. 2010-L-002, 2010-Ohio-6442

(“Dudas XI”), this court affirmed the trial court’s denial of appellant’s second motion to

withdraw his guilty plea.

       {¶41} In State v. Dudas, 11th Dist. Lake No. 2010-L-003, 2010-Ohio-6576

(“Dudas XII”), this court affirmed the trial court’s denial of appellant’s third motion to

withdraw his guilty plea.

       {¶42} In State v. Dudas, 11th Dist. Lake No. 2010-L-092, 2011-Ohio-4883

(“Dudas XIII”), this court affirmed the trial court’s denial of appellant’s “motion to compel

state and trial court to honor legal contract.”

       {¶43} In State v. Dudas, 11th Dist. Lake No. 2011-L-093, 2012-Ohio-2121 and

2011-L-094, 2012-Ohio-2122 (“Dudas XIV”), this court affimed the trial court’s denial of

appellant’s fourth motion to withdraw his guilty plea.

       {¶44} On March 26, 2013, six years after appellant was sentenced, he filed the

instant motion to withdraw his guilty plea/petition for post-conviction relief.

       {¶45} In appellant’s current motion to withdraw his guilty plea, he argued that

Harmon signed an affidavit in 2012, which contained newly discovered evidence,

entitling him to withdraw his plea. The so-called new evidence was that Harmon in his

affidavit recanted his previous statement implicating appellant in the plot to murder

Judge Matia. Appellant argued this new evidence meant his guilty plea was not

knowing, intelligent, and voluntary.




                                              11
       {¶46} In Harmon’s 2012 affidavit, he said that in September 2005, he attended a

meeting with Asst. Cuyahoga County Prosecutor Dan Kasaris; Cuyahoga County

Common Pleas Judges Timothy McGinty and David Matia; and Cuyahoga County

Sheriff’s detectives. Harmon said that during this meeting, he was asked to meet with

appellant in order to coerce him into making incriminating statements about his

involvement in the plan to murder Judge Matia. Harmon was told he would be wired

and the conversation taped. Harmon told them he did not believe he could coerce

Dudas into making such statements. However, he said that if they would give Daniel

Whitehead, another inmate, favorable treatment on his pending charges, he would

convince Whitehead to impersonate appellant on tape and make it appear that appellant

admitted his involvement in the murder plot. Harmon said that all in attendance agreed

to this deception. Harmon said he got Whitehead to agree. Harmon then tape recorded

Whitehead giving answers that incriminated appellant, as Harmon coached him to do.

Harmon said that appellant never planned to kill Judge Matia and never said he wanted

to harm him.

       {¶47} The trial court denied appellant’s motion. Appellant now appeals the trial

court’s ruling, asserting six assignments of error. For his first, he alleges:

       {¶48} “The trial court erred, as a matter of law, in finding that the affidavit of

Robert Harmon submitted in support of appellant’s motion was not newly discovered

evidence and did not provide substantive grounds for relief.”

       {¶49} Crim.R. 32.1 provides that “[a] motion to withdraw a plea of guilty * * * may

be made only before sentence is imposed * * *; but to correct manifest injustice the

court after sentence may set aside the judgment of conviction and permit a defendant to




                                             12
withdraw his plea.” A defendant who seeks to withdraw a guilty plea after sentence has

the burden of establishing a manifest injustice. State v. Smith, 49 Ohio St. 2d 261

(1977), paragraph one of the syllabus. Under such standard, a post-sentence

withdrawal motion is allowable only in extraordinary cases to correct a manifest

injustice. Id. at 264.

       {¶50} “Manifest injustice is determined by examining the totality of the

circumstances surrounding the guilty plea. Paramount in this determination is the trial

court’s compliance with Crim.R. 11(C), evidence of which must show in the record that

the accused understood his rights * * *.” (Emphasis added.) State v. Padgett, 8th Dist.

Cuyahoga No. 64846, 1993 Ohio App. LEXIS 3374, *2 (Jul. 1, 1993). In reviewing a

trial court’s acceptance of a guilty plea, this court will find the plea to be knowing,

intelligent, and voluntary if the trial court substantially complied with Crim.R. 11(C) as to

its non-constitutional elements. State v. Nero, 56 Ohio St. 3d 106, 108 (1990). “A

defendant seeking to withdraw a guilty plea following the imposition of sentence bears

the burden of establishing manifest injustice * * *.” State v. Jordan, 10th Dist. Franklin

No. 04AP-42, 2004-Ohio-6836, ¶5.

       {¶51} The decision whether to grant or deny a post-sentence motion to withdraw

a guilty plea is within the sound discretion of the trial court. Smith, supra, at paragraph

two of the syllabus. The good faith, credibility, and weight of the movant’s assertions in

support of the motion are to be resolved by the trial court. Id. Thus, we review the trial

court’s denial of a post-sentence motion to withdraw a guilty plea for an abuse of

discretion. State v. Pearson, 11th Dist. Geauga Nos. 2002-G-2413 and 2002-G-2414,

2003-Ohio-6962, ¶7.




                                             13
       {¶52} Here, the record supported the trial court’s finding that appellant’s guilty

plea was entered knowingly, voluntarily, and intelligently, and thus no manifest injustice

would occur if it was allowed to stand. This court in Dudas VI stated:

       {¶53} The trial court found that appellant made a knowing, intelligent, and

              voluntary waiver of his rights; that he understood the nature of the

              charges to which he pled guilty, the effect of his guilty plea, and the

              maximum penalty; accepted appellant’s guilty plea; and found him

              guilty of the charges to which he had pled guilty.

       {¶54} Based on our thorough and complete review of the record, the trial

              court scrupulously complied with Crim.R. 11(C), and the record

              demonstrates appellant’s guilty plea was entered voluntarily.

              Dudas VI at ¶57-58.

       {¶55} Further, it is well settled that a guilty plea is a complete admission of the

defendant’s factual guilt. State v. Woodley, 8th Dist. Cuyahoga No. 83104, 2005-Ohio-

4810, ¶12. A counseled guilty plea, voluntarily and knowingly given, removes the issue

of factual guilt from the case. Menna v. New York, 423 U.S. 61, 62 (1975). Appellant’s

claim that he was set up challenges his factual guilt, and, as this court held in

Dudas VI, “such claim has no bearing on the voluntary nature of appellant’s guilty plea.”

Id. at ¶36.

       {¶56} In any event, even if appellant’s set-up claim could be asserted following

his guilty plea, due to the timing of his current motion, the trial court was entitled to find

it was not credible. Appellant fails to give any reason why he waited one full year after

Harmon signed his 2012 affidavit before appellant submitted it with his present motion.




                                             14
An undue delay between the occurrence of the alleged cause for withdrawal of a guilty

plea and the filing of a motion to withdraw is a factor adversely affecting the credibility of

the movant and militating against granting the motion. State v. Bush, 96 Ohio St. 3d
235, 2002-Ohio-3393, ¶14. Appellant’s unexplained delay in filing the instant motion

one full year after Harmon signed his affidavit weighs heavily against appellant’s

credibility.

        {¶57} Further, the trial court was entitled to find that Harmon’s alleged

recantation lacked credibility. It is well settled that a witness recantation is looked upon

with the utmost suspicion and must be viewed with great scrutiny. State v. Wyatt, 12th

Dist. Butler No. CA93-03-050, 1994 Ohio App. LEXIS 17, *9 (Jan. 10, 1994). Further, a

witness recantation must do more than merely contradict his prior testimony; “there

must be some compelling reason to accept a recantation over testimony given at trial.”

State v. Fortson, 8th Dist. Cuyahoga No. 82545, 2003-Ohio-5387, ¶13. Appellant failed

to give any such reason for the trial court to accept Harmon’s alleged recantation.

        {¶58} Appellant concedes the trial court complied with Crim.R. 11 in accepting

his guilty plea. He also concedes that when he pled guilty, he was aware of the 2005

note and tape recording. Thus, he was aware of his set-up claim and Harmon’s alleged

recantation.   However, he argues his guilty plea was not knowing, intelligent, and

voluntary because, at the time of his plea, he was unaware of the alleged involvement

of the prosecutor and the judges in the set up. Appellant has failed to cite any pertinent

authority for this proposition, in violation of App.R. 16(A)(7). In any event, the record

shows that when appellant pled guilty, he was aware of all material facts surrounding

his set-up claim.




                                             15
       {¶59} Alternatively, a trial court may not consider a second petition for post-

conviction relief, such as appellant’s, unless he satisfies a two-prong test. He must

demonstrate: (1) he was unavoidably prevented from discovering the facts on which his

claim was based, and (2) but for constitutional error at trial, no reasonable jury would

have found him guilty of the offense. R.C. 2953.23; State v. Noling, 11th Dist. Portage

No. 2007-P-0034, 2008-Ohio-2394, ¶38. The phrase “unavoidably prevented” implies a

defendant was unaware of the facts at issue and was unable to learn of them through

reasonable diligence. Id. In reviewing a petition for post-conviction relief, a trial court

has the discretion to judge the credibility of affidavits. State v. Calhoun, 86 Ohio St. 3d
279, 284 (1999). When no hearing is held, we review the trial court’s decision to grant

or deny a petition for post-conviction relief de novo. Dudas III at ¶66.

       {¶60} The record shows appellant failed to meet the two-prong test of R.C.

2953.23 in order to obtain relief under his successive petition. First, the record shows

he was not unavoidably prevented from discovering the information contained in

Harmon’s 2012 affidavit. In fact, appellant has repeated the same story contained in

that affidavit in support of numerous motions he has filed since 2006. The following are

but a few examples:

       {¶61} On December 1, 2006, the day of sentencing, appellant filed a motion to

withdraw his guilty plea in which he argued he had proof he was set up by Harmon and

Whitehead. However, appellant withdrew that motion before he was sentenced.

       {¶62} Next, on June 29, 2007, appellant filed his first petition for post-conviction

relief in which he argued the 2005 note allegedly written by Harmon proved appellant

had been set up and entitled him to vacate his guilty plea.




                                             16
       {¶63} On August 31, 2007, appellant filed a motion for reconsideration of the trial

court’s dismissal of his first petition for post-conviction relief. He attached to that motion

another affidavit he obtained from Harmon on January 29, 2007.              In that affidavit,

Harmon said that Whitehead planned to set up appellant. Harmon also said he was

used by the prosecutor, Judge Matia, Judge McGinty, and various law enforcement

agents to obtain appellant’s conviction. Harmon also said he had a meeting with Judge

Matia and Judge McGinty for the purpose of setting up appellant. Harmon further said

that appellant was innocent of plotting to murder Judge Matia. Thus, in Harmon’s 2007

affidavit, he made virtually the same allegations he made in his 2012 affidavit.

       {¶64} In addition, on April 15, 2008, appellant filed a motion to withdraw his

guilty plea. Appellant argued he was set up and attached to his motion both the 2005

note and Harmon’s 2007 affidavit.

       {¶65} Thus, as early as 2005, appellant was aware of the same essential

allegations later made by Harmon in both his 2007 affidavit and his 2012 affidavit. As a

result, the material facts of appellant’s set-up claim were either known by appellant or

could have been discovered before his first petition for post-conviction relief, which was

filed in June 2007. As such, he was not unavoidably prevented from discovering the

information contained in Harmon’s 2012 affidavit.

       {¶66} Further, appellant failed to prove the second prong of the R.C. 2953.23

test, namely, that, but for constitutional error at trial, no reasonable jury would have

found him guilty. Appellant did not go to trial and did not prove any constitutional error;

instead, he pled guilty. Moreover, during his guilty plea hearing, the following colloquy

took place between the court and appellant:




                                             17
       {¶67} JUDGE LUCCI: And as to the charges that you wish to plead guilty

              to, the 12, do you agree that those charges accurately and

              adequately reflect your conduct over [the] period of time covered by

              the indictment?

       {¶68} RONALD DUDAS: I believe my culpability’s present on those * * *.

       {¶69} Further, during that same guilty plea hearing, after the prosecutor recited

what the state would prove at trial in the murder conspiracy case and in the corrupt

activity case, the following exchange took place:

       {¶70} JUDGE LUCCI: Mr. Dudas, you heard and understand everything

              the prosecutor just said?

       {¶71} RONALD DUDAS: Yes, sir.

       {¶72} JUDGE LUCCI: And is what he said true?

       {¶73} RONALD DUDAS: It is.

       {¶74} The evidence thus supported the trial court’s finding that appellant failed to

meet the test in R.C. 2953.23 and thus was not entitled to post-conviction relief.

       {¶75} In determining the credibility of appellant’s motion/petition, the trial court

was entitled to consider that appellant, a career criminal, implicated several highly

respected public officials, including a Common Pleas Judge who was the victim of his

murder plot, in a set up without one shred of credible, independent evidence to

corroborate his fantastic story.

       {¶76} We therefore hold the trial court did not abuse its discretion in denying

appellant’s fifth post-sentence motion to withdraw his guilty plea. Nor did the court err in

denying appellant’s second petition for post-conviction relief.




                                            18
          {¶77} Appellant’s first assignment of error is overruled.

          {¶78} For his second assignment of error, appellant alleges:

          {¶79} “The trial court erred, both as a matter of law and as an abuse of

discretion, by denying the appellant’s motions on the basis that such were not timely

filed.”

          {¶80} Appellant misconstrues the trial court’s finding that his motion is untimely.

That finding relates solely to appellant’s petition for post conviction relief, not his motion

to withdraw his guilty plea. R.C. 2953.21 provides that a petition for post-conviction

relief shall not be filed later than 180 days after the date on which the trial transcript was

filed in the court of appeals in the direct appeal. The transcript was filed in appellant’s

direct appeal on February 23, 2007. Thus, appellant had until August 22, 2007, in

which to file such petition. Appellant timely filed his first petition for post-conviction relief

on June 29, 2007.

          {¶81} R.C. 2953.23 provides that a court may not consider a petition filed after

the expiration of the foregoing time period or a second or successive petition unless (1)

the petitioner shows he was unavoidably prevented from discovering facts on which he

relies to present his claim for relief, and (2) the petitioner shows by clear and convincing

evidence that, but for constitutional error at trial, no reasonable factfinder would have

found him guilty of the offense of which he was convicted.              These are the same

elements required for appellant’s second petition for post-conviction relief.                 As

discussed above, appellant failed to meet either prong of this test. We therefore hold

the trial court did not err in finding that appellant’s second petition for post conviction

relief was untimely.




                                               19
       {¶82} Appellant’s second assignment of error is overruled.

       {¶83} For his third assigned error, appellant contends:

       {¶84} “The trial court erred, as a matter of law, by concluding that the appellant’s

claims are now barred by the doctrine of res judicata.”

       {¶85} A convicted defendant is precluded under the doctrine of res judicata from

raising any defense or claimed lack of due process that was raised or could have been

raised by the defendant at trial or on direct appeal. State v. Szefcyk, 77 Ohio St. 3d 93,

96 (1996).

       {¶86} Appellant was aware of the essential facts of his set-up claim when he

fabricated Harmon’s note in November 2005.           The fact that additional details were

included in the two later affidavits does not avoid the effect of res judicata on his current

motion. Based on appellant’s knowledge of these facts, which were of record, he could

have asserted his claim of set up in the trial court or in his direct appeal, but failed to do

so. The following holding of this court in Dudas III is equally applicable here:

       {¶87} Thus, based on the record and the petition, appellant was aware of

              his claim [ ] based on set up * * * long before he entered his guilty

              plea. He failed to assert [this] issue in trial or on the direct appeal

              of his conviction. As a result, [this issue is] barred by res judicata.

              Id. at ¶72.

       {¶88} Further, appellant asserted his claim of set up in his first post-sentence

motion to withdraw his guilty plea, and filed the 2005 note and 2007 Harmon affidavit in

support. Res judicata bars the assertion of issues in a successive motion to withdraw a

guilty plea that were or could have been raised in the prior motion to withdraw. State v.




                                             20
Gallegos-Martinez, 5th Dist. Delaware No. 10-CAA-06-0043, 2010-Ohio-6463, ¶12.              In

addition, appellant asserted his set-up claim in his first petition for post-conviction relief.

Res judicata bars claims that were or could have been brought in a first petition for post-

conviction relief. State v. Apanovitch, 107 Ohio App. 3d 82, 86 (8th Dist.1995).

       {¶89} We therefore hold the trial court did not err in holding that appellant’s

motion is barred by res judicata.

       {¶90} Appellant’s third assignment of error is overruled.

       {¶91} For his fourth assignment of error, appellant alleges:

       {¶92} “The trial court erred and abused its discretion by denying the appellant’s

motion without a hearing.”

       {¶93} This court has held that “[a] trial court need not hold an evidentiary hearing

on a post-sentence motion to withdraw a guilty plea unless the facts as alleged by the

defendant suggest a manifest injustice would result if the plea was allowed to stand.”

State v. Corradetti, 11th Dist. Lake No. 2012-L-006, 2012-Ohio-5225, ¶8.

       {¶94} Alternatively, a petition for post-conviction relief may be dismissed without

a hearing when the petitioner fails to submit with his petition evidentiary material setting

forth sufficient operative facts to demonstrate substantive grounds for relief. State v.

Jackson, 64 Ohio St. 2d 107 (1980). Further, a trial court may dismiss a petition for

post-conviction relief without a hearing when the claims raised in the petition are barred

by res judicata. State v. Wright, 10th Dist. Franklin No. 08AP-1095, 2009-Ohio-4651,

¶11.

       {¶95} Here, appellant failed to demonstrate manifest injustice or substantive

grounds for relief. Moreover, his motion is barred by res judicata. We therefore hold




                                              21
the trial court did not abuse its discretion in denying appellant’s motion without a

hearing.

       {¶96} Appellant’s fourth assignment of error is overruled.

       {¶97} For his fifth assigned error, appellant contends:

       {¶98} “The trial court erred, as a matter of law in finding that it had jurisdiction

over Lake County Case No. 06 CR 000700.”

       {¶99} While appellant concedes the trial court had jurisdiction over his murder

conspiracy case, he argues the court lacked jurisdiction over his corrupt activity case

because the Ohio Supreme Court did not expressly assign that case to it.

       {¶100} As a preliminary matter, we note that on November 15, 2012, appellant

filed a motion to void his conviction in the corrupt activity case asserting the identical

argument he makes under this assigned error. The trial court denied the motion by its

judgment, dated November 26, 2012. Appellant did not appeal this decision.

       {¶101} This court has held that where the issue of subject matter jurisdiction has

been litigated, the proceedings on that determination are not void and must be

challenged by direct appeal. Citimortgage v. Oates, 11th Dist. Trumbull No. 2013-T-

0011, 2013-Ohio-5077, ¶23, citing Hughes v. Cz, 8th Dist. Cuyahoga No. 39148, 1979

Ohio App. LEXIS 10912, *4-*5 (Jul 19, 1979). Thereafter, the trial court’s ruling on the

jurisdictional question is binding under res judicata. Oates, supra, at ¶22.

       {¶102} Because appellant failed to appeal the trial court’s finding that it had

jurisdiction of the corrupt activity case, this assignment of error is barred by res judicata.

       {¶103} In any event, by journal entry, dated June 9, 2006, former Administrative

Judge Nancy McDonnell of the Cuyahoga County Court of Common Pleas assigned




                                             22
Judge Lucci “to hear cases involving State of Ohio v. Ronald Dudas and to conclude

any proceedings in which he participated. Per memo from Chief Justice Thomas J.

Moyer.”

       {¶104} After the case was assigned to Judge Lucci, appellant moved for a change

of venue. Judge Lucci granted appellant’s motion by order, dated August 22, 2006,

transferring appellant’s cases to Lake County. That order stated that “Defendant Dudas

has requested all of his cases be transferred to Lake County, Ohio * * *.” (Emphasis

added.) Thereafter, Judge Lucci signed another order, dated October 13, 2006, in

which he ordered that the corrupt activity case be transferred to Lake County. On

October 17, 2006, Judge McDonnell signed a separate journal entry expressly

transferring the corrupt activity case to the Lake County Court of Common Pleas.

       {¶105} Further, Judge Lucci as a Common Pleas Judge had statewide jurisdiction

to hold court in any county. State v. Dulaney, 3d Dist. Paulding No. 11-12-04, 2013-

Ohio-3985, ¶13, citing Ohio Constit. IV Sec. 14 (“Any judge of a court of common pleas

* * * may temporarily hold court in any county.”) This constitutional provision is self-

executing and under it a common pleas judge has authority to preside in every county in

Ohio. State v. Powers, 98 Ohio App. 365, 369 (12th Dist.1954). “A Common Pleas

judge presiding in a county other than the one in which he was elected or appointed

acts in a de jure capacity, even though he has not been assigned thereto by the Chief

Justice.” (Emphasis added.) Id. at 370.

       {¶106} We therefore hold the trial court did not err in finding it had jurisdiction of

the corrupt activity case.

       {¶107} Appellant’s fifth assignment of error is overruled.




                                             23
           {¶108} For his sixth and final assigned error, appellant alleges:

           {¶109} “The trial court erred, as a matter of law, by prohibiting the appellant from

making future pro se filings.”

           {¶110} The trial court in its judgment outlined the extensive history of appellant’s

repetitious, unsubstantiated, frivolous, and/or bad faith motions, and advised appellant

that if he filed any further similar motions, the court would strike such filings from the

record. Further, the court stated that if appellant retains counsel to file further motions

of this sort, appellant shall disclose this order to counsel and require counsel to

familiarize himself with the entire record and all rulings at the trial court, appellate, and

Supreme Court levels. The court also cautioned counsel that the filing of any repetitious,

unsubstantiated, frivolous, and/or bad faith motions will result in disciplinary and/or

contempt sanctions.

           {¶111} Appellant argues the trial court erred in issuing this order because the

court thereby prohibited appellant from making any future pro se filings whatsoever

without giving him any conditions. However, this argument ignores the actual language

of the court’s order. The court did not prohibit appellant from making any future pro se

filings.     To the contrary, it merely ordered him not to file any more repetitious,

unsubstantiated, frivolous, and/or bad faith motions.

           {¶112} While appellant has the right to access the courts of this state, “[t]his right

of access * * * does not include the right to abuse the judicial processes and we believe

it is within the inherent authority of this court to prevent such abuses * * *.” State ex rel.

Richard v. Cuyahoga Cty. Bd. of Commrs., 100 Ohio App. 3d 592, 600 (8th Dist.1995).




                                                 24
       {¶113} Further, in light of appellant’s history of frivolous filings, the trial court had

the authority to caution attorneys representing him to refrain from involving themselves

in such activity. The Supreme Court of Ohio in Mentor Lagoons, Inc. v. Rubin, 31 Ohio

St.3d 256 (1987), held that “[a] trial court has the ‘inherent power to regulate the

practice before it and protect the integrity of its proceedings * * *’ including the ‘authority

and duty to see to the ethical conduct of attorneys * * *.’” Id. at 259, quoting Royal

Indemnity Co. v. J.C. Penney Co., 27 Ohio St. 3d 31, 33-34 (1986).

       {¶114} We therefore hold the trial court did not err in entering the order

challenged by appellant.

       {¶115} Appellant’s sixth assignment of error is overruled.

       {¶116} For the reasons stated in this opinion, the assignments of error lack merit

and the same are overruled. It is the order and judgment of this court that the judgment

of the Lake County Court of Common Pleas is affirmed.



TIMOTHY P. CANNON, P.J., concurs,

COLLEEN MARY O’TOOLE, J., dissents with a Dissenting Opinion.

                                ______________________


COLLEEN MARY O’TOOLE, J., dissents with a Dissenting Opinion.


       {¶117} I respectfully dissent.

       {¶118} Appellant is serving a 30 year prison sentence for various charges,

including intimidation of and retaliation against a Cuyahoga County Common Pleas

Court Judge, intimidation of a North Olmsted police officer, and engaging in a pattern of




                                              25
corrupt activity involving the theft of money and real estate from various victims. The

record reveals appellant was persuaded by his trial counsel to enter guilty pleas.

Appellant was primarily concerned about Mr. Harmon’s testimony and the audio tape

that was made and which allegedly implicated him in the crimes. Since appellant had

no witnesses to directly rebut the testimony and the tape, and since he received no

discovery materials, he opted to take the plea offer. Almost immediately, however,

appellant began challenging his guilty plea.

       {¶119} Appellant still denies guilt with respect to all charges. Thus, appellant is

pleading actual innocence which should never be ignored. Presently before this court is

appellant’s motion to withdraw his guilty plea/petition for post-conviction relief. This

writer notes that actual innocence claims may be properly raised in a post-conviction

motion. State v. Byrd, 145 Ohio App. 3d 318, 330-331 (1st Dist.2001).

       {¶120} Appellant makes a legitimate assertion which should not be discounted

given how serious the charges are in this case.         In fact, appellant points to newly

discovered evidence supporting his claim.         Specifically, appellant argues that Mr.

Harmon signed an affidavit in 2012, which contained newly discovered evidence. In

that affidavit, Mr. Harmon recanted his previous statement implicating appellant in the

plot to murder Judge Matia. This evidence supports appellant’s claim that his guilty plea

was not knowing, intelligent, and voluntary as it relied on fake or perjured testimony.

       {¶121} In addition, other affidavits further support appellant’s claim, including: (1)

the affidavit of Mr. Holbert indicating that Mr. Whitehead had personally discussed with

him the need to fabricate a tape concerning appellant while the witness and Mr.

Whitehead were both incarcerated in Cuyahoga County; (2) the affidavit of Mr. Collins




                                             26
wherein this witness also discussed the matter with Mr. Whitehead including Mr.

Whitehead’s participation in the conspiracy by acting as the voice of appellant on the

tape; and (3) the affidavit of Ms. Justice, appellant’s sister, indicating the pressure that

was placed on her brother to enter the guilty pleas now in question.

       {¶122} The foregoing evidence buoys appellant’s actual innocence claim. Such

evidence may not be discredited on its face. State v. Green, 7th Dist. Mahoning No. 05

MA 116, 2006-Ohio-3097, ¶26, citing State v. Wright, 67 Ohio App. 3d 827, 831 (2d

Dist.1990). Appellant must be afforded a hearing on this issue. Green at ¶26, citing

Wright at 831-832.

       {¶123} In the interests of justice, when inconsistencies are presented and cast

legitimate clouds as to the evidence or procedures used to convict defendants, a

hearing on the evidence is warranted. Stated differently, an hour’s time of the court in

order to validate the underlying correctness of a defendant’s conviction serves the

justice system. Based on the facts presented, it behooves our justice system to afford

appellant a hearing. I believe we owe it not only to appellant to insure he is rightfully

convicted of the crimes, but to the taxpayers as well who are paying for appellant’s

prison sentence for the next 30 years as it costs over $23,000 per year to house each

inmate in Ohio.

       {¶124} Ohio courts have an independent obligation to get it right. It is noteworthy

to point out an article recently published in the March/April 2014 Ohio State Bar

Association Member Magazine, Ohio Lawyer, Volume 28, No. 2. According to that

article, which cited to exonerationregistery.org, last year broke a record in the American

justice system by producing the highest number of exonerations ever recorded – 87.




                                            27
Nearly one-third (27) of the 87 exonerations in 2013 revealed that no crime ever actually

occurred. Modern technology and increased communication allow and validate post-

conviction inconsistencies to be exposed.

       {¶125} Based on the foregoing, I believe that appellant has established, at the

very least, an entitlement to an evidentiary hearing on his motion, and that the trial

court, in failing to conduct such a hearing, committed error.

       {¶126} For the foregoing reasons, I would reverse the trial court’s judgment

denying appellant’s motion to withdraw his guilty plea/petition for post-conviction relief

and remand the matter for the court to determine the merits of his motion to withdraw.

       {¶127} I respectfully dissent.




                                            28